United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                              No. 03-21000
                          Conference Calendar



TED LAWRENCE ROBERTSON,

                                      Plaintiff-Appellant,

   v.

HARRIS COUNTY TEXAS; CITY OF HOUSTON; HARRIS COUNTY DISTRICT
ATTORNEY OFFICE; ROBERT E. ECKELS, Judge; LEE BROWN, Mayor;
CHUCK ROSENTHAL, DA; C. O. BRADFORD, Chief of Police;
ELIHUE DODIER; EVA MCGREGOR-GUZMAN, Judge; BETH BARRON,
Assistant DA; TRACI BENNETT; ROGER HASEMAN; GEORGE GODWIN,
Judge; C. R. BARNES, Deputy Sheriff; BONNIE HELLUMS,
Judge; JAMES SQUIER, Judge; RHONDA DUCOTE; BARBARA JONES;
OLEN UNDERWOOD, Judge; URITA EMANUEL; ROBERT FLOWERS;
KATHY BEER; WENDI AKINS; STEVEN PROMPH; ISMAEL F. FLORES, JR.;
MICHAEL PETERS, Judge; DIANE BULL, Judge,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-03-CV-3353
                       --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Ted Lawrence Robertson, Texas prisoner # 1175868, appeals

the district court’s dismissal of his 42 U.S.C. § 1983 complaint

against approximately 25 state and county officials.     This court


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-21000
                                  -2-

must examine the basis of its jurisdiction on its own motion if

necessary.    Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987).

A timely filed notice of appeal is a jurisdictional prerequisite

to appellate review.     Dison v. Whitley, 20 F.3d 185, 186 (5th

Cir. 1994).

     More than ten days after the entry of judgment, but within

the 30-day time for filing a notice of appeal, Robertson filed a

“Motion to Rescind,” construed as a motion filed under

FED. R. CIV. P. 60(b).   Robertson simultaneously filed a “Notice

of Appeal,” which stated that Robertson wished to appeal the

district court’s judgment only in the event that his “Motion to

Rescind” was not granted.    Thus, the primary relief sought in

Robertson’s “Motion to Rescind” and in his “Notice of Appeal” was

reconsideration of the district court’s judgment.    Robertson’s

“Notice of Appeal” was not a sufficient notice of appeal, as it

did not clearly evince Robertson’s intent to appeal.     See Mosley,

813 F.2d at 660.   Because there was no timely notice of appeal,

this court lacks jurisdiction over this appeal and it is

DISMISSED.    See Mosley, 813 F.2d at 660-61.

     APPEAL DISMISSED; ALL OUTSTANDING MOTIONS DENIED.